Order entered November 29, 2017




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00548-CR

                          WALTER TROY LLOYD, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-1575605-U

                                         ORDER
       Based on the Court’s opinion of this date, we GRANT the July 17, 2017 motion of

Sharita Blacknall for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Sharita Blacknall as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Walter Troy

Lloyd, TDCJ No. 02066326, Allred Unit, 2101 FM 369 North, Iowa Park, Texas, 76367.

                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE